Citation Nr: 0300286	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Evaluation of right foot navicular fracture, currently 
rated as 10 percent disabling.

[The issue of bilateral knee strain will be the subject of 
a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1998 to 
October 2000.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 2001 rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection 
for right foot navicular fracture, granting an evaluation 
of 10 percent, and denied service connection for a 
bilateral knee condition. 

The Board is undertaking additional development on the 
issue of bilateral knee strain.  When it is completed, the 
Board will provide notice of the development as required 
by law and allow the veteran to respond with additional 
evidence and/or argument.  The Board will then prepare a 
separate decision addressing this issue.


FINDING OF FACT

Right foot navicular fracture is manifested by no more 
than mild functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right foot navicular fracture are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic 
Codes 5271, 5284 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The final rule implementing the VCAA was published on 
August 29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with 
the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
and to 38 C.F.R. § 3.159 pertaining to VA assistance in 
the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The February 2001 Statement of the Case 
provided the text of the pertinent regulations giving the 
criteria for establishing service connection, including 
38 C.F.R. Sections 3.303 and 3.304.  The RO also provided 
the text of the regulations pertaining to entitlement to 
an increased rating, including 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, and 4.59.  The RO also included the 
criteria under Diagnostic Codes 5271 and 5284.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  A November 2000 development letter indicated that 
the RO would obtain any medical records from VA Medical 
Centers and obtain any service records from the military.  
The Board is aware that in the November 2000 letter, the 
RO neglected to inform the veteran that it would obtain 
any private treatment that the veteran identified; 
however, the Board finds that the veteran has not been 
prejudiced by this.  Specifically, in his VA Form 21-526, 
Application for Compensation, the veteran indicated that 
he had received treatment only in service.  He left the 
parts of the application that addressed treatment by 
private physicians blank.  Thus, the Board believes that 
VA's failure to inform him that it would obtain private 
medical records on his behalf is harmless error.

Third, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran has not noted the 
existence of any additional that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.


II.  Navicular Fracture, Right Foot

a.  Factual Background

Service medical records establish that the patient 
underwent an operation in August 2000, for a fractured 
navicular of the right foot.  The service medical records 
show that the foot was injured while the veteran was doing 
a jump.  The operation confirmed the diagnosis of a 
fractured navicular of the right foot, and the fractured 
fragment was removed.

A VA examination in December 2000 stated that the veteran 
complained of daily pain in the medial foot region, with 
occasional slight swelling, depending on activity.  The 
examination further stated that, with respect to weakness 
and fatigability, the veteran stated that the foot tended 
to roll inward.  Regarding incoordination, the veteran 
reported that he had a slight limp on the right, which was 
present on normal and repeated use.  The examiner noted in 
the report that there was a healed surgical scar, proximal 
medial forefoot, about 2 1/2 inches long, which appeared to 
be over the tarsal navicular.  The examiner also noted 
that capillary circulation in the toes was normal, but 
there was a slight tenderness over the navicular medially.  
In addition, the examiner noted that on ambulation, the 
veteran had a slight limp on the right, and that he had a 
prominent tarsal navicular area on the right foot.

The examiner also indicated that the veteran stated that 
he got at least two, if not three, different opinions as 
to whether his foot was or was not broken.  The examiner 
stated that "it certainly would raise a large question in 
my mind whether he really had a fracture, or whether this 
was a bipartite tarsal navicular."  The examiner concluded 
that with respect to the various factors, functional 
impairment was rated as mild.  He entered a diagnosis of 
right foot, status post surgery.

An X-ray conducted in December 2000 was negative for any 
abnormalities of the right foot.

b.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 1991).  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  

Pursuant to VA's rating schedule, the RO evaluated the 
severity of the veteran's right foot disability under 
Diagnostic Code 5271.  Under this provision, a moderate 
limited motion of the ankle is rated at 10 percent 
disabling, and a marked limited motion of the ankle is 
rated at 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2002).  

The Board notes that the veteran's disability may also be 
evaluated pursuant to Diagnostic Code 5284.  Under this 
provision, entitled "Foot Injuries, Other,"  a moderate 
injury is assigned a 10 percent disability rating, a 
moderately severe injury is assigned a 20 percent 
disability rating, and a severe injury is assigned a 
30 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002).  A note to the provision 
states that actual loss of use of the foot is assigned a 
40 percent disability rating.  Id.

The veteran is contesting the disability evaluation that 
was assigned following the grant of service connection for 
right foot navicular fracture.  In Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran's disability has not significantly 
changed and a uniform rating is warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On review of the evidence of record, the Board finds that 
the disability picture does not more nearly approximate 
that of a marked limited motion of the ankle and 
therefore, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5271.  In the December 
2000 VA examination report, the examiner specifically 
stated that functional impairment was rated as mild.  He 
also stated that there was slight tenderness over the 
navicular medially.  In addition, the X-ray was normal for 
the right foot.  A limp on the right side, noted in the 
examination, was characterized as slight.  The above-
described evidence establishes that the service-connected 
right foot navicular fracture is no more than 10 percent 
disabling.

The Board finds that the medical evidence of record also 
does not support more than a moderate rating under 
Diagnostic Code 5284.  The medical examination does not 
show anything more than mild impairment, which would not 
warrant any more than a 10 percent disability rating under 
Diagnostic Code 5284.

The Board notes that in making this determination it has 
specifically considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board does not doubt that the 
veteran has some functional impairment; this fact is 
recognized by the current 10 percent evaluation.  The 
veteran has reported pain; however, as stated above, the 
examiner made specific findings that, with respect to the 
various factors, functional impairment was rated as mild.  
See 38 C.F.R. §§ 4.40, 4.45.  The clinical findings made 
by the VA examiner in the December 2000 examination report 
substantiate the Board's finding that the veteran's 
residuals of right foot navicular fracture are no more 
than 10 percent disabling.

The Board notes that a separate 10 percent disability 
evaluation is not warranted for the scar on the veteran's 
right ankle.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002) (superficial scar which is poorly 
nourished, with repeated ulcerations; tender and painful 
on objective demonstration; or which limits the function 
of the body part affected, warrants a separate 10 percent 
evaluation); 67 Fed. Reg. 49,596 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805) 
(superficial scar which is unstable, painful on 
examination, or which limits the function of the body part 
affected, warrants a separate 10 percent evaluation).  The 
veteran's scar on his right ankle was described as healed.  
The examiner made no findings that it was ulcerated, 
tender and painful, unstable, or that it limited the 
function of the veteran's right ankle.  Additionally, the 
veteran has not had any complaints referable to the scar.  
Thus, the Board finds that a separate evaluation for the 
scar on the right ankle is not warranted.  See id.

The Board also notes that the veteran is competent to 
report his symptoms; however, to the extent that he has 
described pain and functional impairment, the medical 
findings do not support his contentions.  The Board 
attaches greater probative weight to the clinical findings 
of a skilled, unbiased professional than to the veteran's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent is not warranted.  As 
the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for residuals of 
navicular fracture, right foot, the reasonable doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds no basis for assignment of separate 
evaluations for separate periods of time during the appeal 
period.  See Fenderson, supra.  The veteran's service-
connected disability has remained essentially the same 
during the appeal period.



ORDER

Evaluation in excess of 10 percent for right foot 
navicular fracture is denied.




		
	HOWARD N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

